IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY BROWN,                            §
                                          §       No. 317, 2020
              Defendant Below,            §
              Appellant,                  §       Court Below—Superior Court
                                          §       of the State of Delaware
              v.                          §
                                          §       Cr. ID. No: N1908014450
STATE OF DELAWARE,                        §
                                          §
              Plaintiff Below,            §
              Appellee.                   §

                               Submitted: June 16, 2021
                               Decided:   June 24, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.
                                        ORDER
       This 24th day of June, 2021, after careful consideration of the parties’

arguments, briefs, and the record on appeal, it appears to the Court that the judgment

of the Superior Court as reflected in its August 20, 2020 Sentence Order and August

31, 2020 Order1 should be affirmed.

       Neither the multiplicity doctrine nor the Double Jeopardy Clauses in the

United States and Delaware Constitutions barred the Superior Court’s consideration

of Brown’s convictions of possession of a firearm by a person prohibited (PFBPP)




1
 State v. Brown, 2020 WL 5122968 (Del. Super. Ct. Aug. 20, 2020) (written order issued August
31, 2020).
and possession of ammunition by a person prohibited (PABPP), which were based

on Gregory Brown’s simultaneous possession of a firearm and ammunition, as

separate offenses for sentencing purposes. This is so because each of the charges

requires proof of a fact which the other does not—for PFBPP, knowing possession

of a firearm; for PABPP, knowing possession of ammunition.2 We leave for another

day the question ostensibly answered, but without analysis or the citation of

authority, in Buchanan v. State:3 whether 11 Del. C. § 1448 contemplates separate

PFBPP counts—and separate sentencing upon conviction—for the simultaneous

possession of multiple firearms.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is affirmed.

                                                  BY THE COURT:

                                                  /s/ Gary F. Traynor
                                                        Justice




2
  See Nance v. State, 903 A.2d 283, 286 (Del. 2006) (quoting Blockburger v. United States, 284
U.S. 294, 304 (1932)).
3
  981 A.2d 1098 (Del. 2009).